DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/1/2020 for application number 16/219,467. 
Claims 1, 6-11, 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9, 11, 16-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncker et al. (Pub. No. 2016/0323249) in view of Sun (Pub. No. 2014/0317482) and Street et al. (Pub. No. 2018/0322605).

In reference to claim 1, Duncker teaches a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations (fig. 8, para. 0142) comprising: receiving, at an application, a request to load a data story (app can load portal, para. 0042-46, 0066-68), the data story including a software widget (portal includes container, para. 0049) configured to create, based at least on a portion of data stored in a database coupled with a cloud-based analytics engine, a data presentation providing a visual representation of at least the portion of data (container creates visualization based on data, para. 0050-51, from database and update servers, para. 0033, fig. 2); in response to the request to load the data story, executing, by a scripting engine associated with the application, a first programming code associated with the software widget, the first programming code being executed to retrieve, from the cloud-based analytics engine, visualization data for rendering the data presentation … (code executed by scripting engine to retrieve data, para. 0049, fig. 2, para. 0061-67, 0081-85); and executing (interface is web-based, para. 0042, 45), a second programming code associated with the software widget, the second programming code being executed to render, based at least on the visualization data retrieved from the cloud- based analytics engine, the data presentation … (interactive interface, associated with container, renders interface, para. 0050-51).
However, Duncker does not explicitly teach executing by an in-app web browser associated with the application.
Sun teaches an in-app web browser associated with the application (para. 0026).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker and Sun before him at the time of filing, to modify the application as disclosed by Duncker to include an in-app web browser as taught by Sun.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the in-app web browser of Sun because it allows an application to both use native features of the device, and also render web data that can be updated over time or is already available.
However, Duncker and Sun do not explicitly teach the first programming code being executed by a background thread of the application; the second programming code being executed on a main thread of the application to render; the main thread of the application configured to render a user interface including the data presentation and one or more user interface elements, and the main thread of the application further configured to respond to interactions with the one or more user interface elements, the second programming code being executed on the main thread of the application instead of the background thread of the application such that the one or more user interface elements remain responsive while the visualization data for rendering the data presentation is being retrieved from the cloud-based analytics engine, wherein the executing of the first programming code and the second 
Street teaches the second programming code being executed on a main thread of the application to render; the main thread of the application (Javascript runs on first thread, and UI runs on second thread, fig. 3, para. 0019-21) configure) to render a user interface including the data presentation and one or more user interface elements, and the main thread of the application further configured to to respond to interactions with the one or more user interface elements (UI thread is the “main” thread that renders UI and receives inputs, para. 0008), the second programming code being executed on the main thread of the application instead of the background thread of the application (Javascript thread is secondary, and it prevents the main UI thread from being blocked while retrieving data, para. 0007, 0019-21) such that the one or more user interface elements remain responsive while the visualization data for rendering the data presentation is being retrieved from the cloud-based analytics engine (Javascript and UI threads run simultaneously, para. 0019-21, fig. 3, so data can be retrieved by Javascript while UI thread runs and renders UI, para. 0007); wherein the executing of the first programming code and the second programming code on different threads further enables the retrieval of the visualization data to be performed at least partially in parallel with the rendering of the data presentation (UI thread renders in parallel with Javascript thread retrieving data, para. 0007, 0019-21).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker, Sun, and Street before him at the time of filing, to modify the application as disclosed by Duncker to include the threads as taught by Street.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the threads of Street because it helps create a more responsive user interface (Street, para. 0007-09).
In reference to claim 6, Duncker teaches the system of claim 1, wherein the application is deployed at a mobile device, wherein the scripting engine is associated with a programming language that is non-native to the mobile device (Javascript, etc., para. 0049).
However, Duncker does not explicitly teach wherein the mobile device includes a software development kit configured to provide an interface between the scripting engine and one or more components of the mobile device implemented in a native programming language of the mobile device.
Sun teaches wherein the mobile device includes a software development kit configured to provide an interface between the scripting engine and one or more components of the mobile device implemented in a native programming language of the mobile device (SDK like Android WebView provides interface between web scripts and native apps and code, para. 0004). 
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker and Sun before him at the time of filing, to modify the application as disclosed by Duncker to include the SDK as taught by Sun.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the SDK of Sun because it allows an application to use native features of the device with web data.
In reference to claim 7, Duncker teaches the system of claim 1, wherein the cloud-based analytics engine is configured to provide, to the mobile device, access to the data stored in the database by at least providing, to the mobile device, the visualization data for rendering the data presentation
In reference to claim 9, Duncker teaches the system of claim 1, wherein the first software widget comprises a transient application and/or an auxiliary application (container is a supplementary application to the main application that loads the portal).

In reference to claim 11, Duncker teaches computer-implemented method (para. 0010), comprising: receiving, at an application, a request to load a data story (app can load portal, para. 0042-46, 0066-68), the data story including a software widget (portal includes container, para. 0049) configured to create, based at least on a portion of data stored in a database coupled with a cloud-based analytics engine, a data presentation providing a visual representation of at least the portion of data (container creates visualization based on data, para. 0050-51, from database and update servers, para. 0033, fig. 2); in response to the request to load the data story, executing, by a scripting engine associated with the application, a first programming code associated with the software widget, the first programming code being executed to retrieve, from the cloud-based analytics engine, visualization data for rendering the data presentation (code executed by scripting engine to retrieve data, para. 0049, fig. 2, para. 0061-67, 0081-85); and executing (interface is web-based, para. 0042, 45), a second programming code associated with the software widget, the second programming code being executed to render, based at least on the visualization data retrieved from the cloud- based analytics engine, the data presentation (interactive interface, associated with container, renders interface, para. 0050-51).
However, Duncker does not explicitly teach executing by an in-app web browser associated with the application.
Sun teaches an in-app web browser associated with the application (para. 0026).

One of ordinary skill in the art would be motivated to modify the application of Duncker to include the in-app web browser of Sun because it allows an application to both use native features of the device, and also render web data that can be updated over time or is already available. 
However, Duncker and Sun do not explicitly teach first programming code being executed by a background thread of the application; the second programming code being executed on a main thread of the application to render; the main thread of the further configured to render a user interface including the data presentation and one or more user interface elements, and the main thread of the application further configured to respond to interactions with the one or more user interface elements, the second programming code being executed on the main thread of the application instead of the background thread of the application such that the data presentation is rendered and the one or more user interface elements remain responsive while the visualization data for rendering the data presentation is being retrieved from the cloud-based analytics engine wherein the executing of the first programming code and the second programming code on different threads further enables the retrieval of the visualization data to be performed at least partially in parallel with the rendering of the data presentation.
Street teaches first programming code being executed by a background thread of the application; the second programming code being executed on a main thread of the application to render; the main thread of the application (Javascript runs on first thread, and UI runs on second thread, fig. 3, para. 0019-21) further configured to render a user interface including the data presentation and one or more user interface elements, and the main thread of the application further configured to respond to interactions with the one or more user interface elements (UI thread is the the second programming code being executed on the main thread of the application instead of the background thread of the application (Javascript thread is secondary, and it prevents the main UI thread from being blocked while retrieving data, para. 0007, 0019-21) such that the data presentation is rendered and the one or more user interface elements remain responsive while the visualization data for rendering the data presentation is being retrieved from the cloud-based analytics engine (Javascript and UI threads run simultaneously, para. 0019-21, fig. 3, so data can be retrieved by Javascript while UI thread runs and renders UI, para. 0007) wherein the executing of the first programming code and the second programming code on different threads further enables the retrieval of the visualization data to be performed at least partially in parallel with the rendering of the data presentation (UI thread renders in parallel with Javascript thread retrieving data, para. 0007, 0019-21).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker, Sun, and Street before him at the time of filing, to modify the application as disclosed by Duncker to include the threads as taught by Street.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the threads of Street because it helps create a more responsive user interface (Street, para. 0007-09).
In reference to claim 16, Duncker teaches the method of claim 11, wherein the application is deployed at a mobile device, wherein the scripting engine is associated with a programming language that is non-native to the mobile device (Javascript, etc., para. 0049).
However, Duncker does not explicitly teach wherein the mobile device includes a software development kit configured to provide an interface between the scripting engine and one or more components of the mobile device implemented in a native programming language of the mobile device.
wherein the mobile device includes a software development kit configured to provide an interface between the scripting engine and one or more components of the mobile device implemented in a native programming language of the mobile device (SDK like Android WebView provides interface between web scripts and native apps and code, para. 0004). 
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker and Sun before him at the time of filing, to modify the application as disclosed by Duncker to include the SDK as taught by Sun.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the SDK of Sun because it allows an application to use native features of the device with web data.
In reference to claim 17, Duncker teaches the method of claim 11, wherein the cloud-based analytics engine is configured to provide, to the mobile device, access to the data stored in the database by at least providing, to the mobile device, the visualization data for rendering the data presentation (update server provides visualization data to render presentation, para. 0049, fig. 2, para. 0061-67, 0081-85).
In reference to claim 19, Duncker teaches the method of claim 11, wherein the software widget comprises a transient application and/or an auxiliary application (container is a supplementary application to the main application that loads the portal).

In reference to claim 20, Duncker teaches a non-transitory computer-readable medium (para. 0012) storing instructions, which when executed by at least one data processor, result in operations comprising: receiving, at an application, a request to load a data story (app can load portal, para. 0042-46, 0066-68), the data story including a software widget (portal includes container, para. 0049) configured to create, based at least on a portion of data stored in a database coupled with a cloud-based analytics engine, a data presentation providing a visual representation of at least the portion of data (container creates visualization based on data, para. 0050-51, from database and update servers, para. 0033, fig. 2); in response to the request to load the data story, executing, by a scripting engine associated with the application, a first programming code associated with the software widget, the first programming code being executed to retrieve, from the cloud-based analytics engine, visualization data for rendering the data presentation (code executed by scripting engine to retrieve data, para. 0049, fig. 2, para. 0061-67, 0081-85); and executing (interface is web-based, para. 0042, 45), a second programming code associated with the software widget, the second programming code being executed to render, based at least on the visualization data retrieved from the cloud- based analytics engine, the data presentation (interactive interface, associated with container, renders interface, para. 0050-51).
However, Duncker does not explicitly teach executing by an in-app web browser associated with the application.
Sun teaches an in-app web browser associated with the application (para. 0026).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker and Sun before him at the time of filing, to modify the application as disclosed by Duncker to include an in-app web browser as taught by Sun.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the in-app web browser of Sun because it allows an application to both use native features of the device, and also render web data that can be updated over time or is already available. 
However, Duncker and Sun do not explicitly teach the first programming code being executed by a background thread of the application; the second programming code being executed on a main thread of the application to render; the main thread of the application configured to render a user interface including the data presentation and one or more user interface elements, and the main thread of the 
Street teaches the second programming code being executed on a main thread of the application to render; the main thread of the application (Javascript runs on first thread, and UI runs on second thread, fig. 3, para. 0019-21) configure) to render a user interface including the data presentation and one or more user interface elements, and the main thread of the application further configured to to respond to interactions with the one or more user interface elements (UI thread is the “main” thread that renders UI and receives inputs, para. 0008), the second programming code being executed on the main thread of the application instead of the background thread of the application (Javascript thread is secondary, and it prevents the main UI thread from being blocked while retrieving data, para. 0007, 0019-21) such that the one or more user interface elements remain responsive while the visualization data for rendering the data presentation is being retrieved from the cloud-based analytics engine (Javascript and UI threads run simultaneously, para. 0019-21, fig. 3, so data can be retrieved by Javascript while UI thread runs and renders UI, para. 0007); wherein the executing of the first programming code and the second programming code on different threads further enables the retrieval of the visualization data to be performed at least partially in parallel with the rendering of the data presentation (UI thread renders in parallel with Javascript thread retrieving data, para. 0007, 0019-21).

One of ordinary skill in the art would be motivated to modify the application of Duncker to include the threads of Street because it helps create a more responsive user interface (Street, para. 0007-09).

Claims 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncker et al. (Pub. No. 2016/0323249) in view of Sun (Pub. No. 2014/0317482) and Street et al. (Pub. No. 2018/0322605) as applied to claims 1 and 11 above, and in further view of Braghin et al. (Pub. No. 2017/0185609).

In reference to claim 8, Duncker, Sun, and Street do not explicitly teach the system of claim 1, wherein the scripting engine include the first programming code associated with the software widget and a third programming code associated with another software widget.
Braghin teaches the system of claim 1, wherein the scripting engine include the first programming code associated with the software widget and a third programming code associated with another software widget (plurality of visualization libraries can be associated with different languages, para. 0048), wherein the scripting engine is further configured to select for execution, based at least on the request to load the data story that includes the software widget but not the other software widget, the first programming code and not the third programming code (if a particular widget is not to be updated, it isn’t run, para. 0068).

One of ordinary skill in the art would be motivated to modify the application of Duncker to include the different widget codes of Braghin because it would make the application compatible with more languages and visualizations.

In reference to claim 10, Duncker, Sun, and Street do not explicitly teach the method of claim 11, wherein the visualization data retrieved from the cloud- based analytics engine is encoded in JavaScript Object Notation (JSON), Hypertext Markup Language (HTML), and/or Extensible Markup Language (XML).
Braghin teaches the method of claim 11, wherein the visualization data retrieved from the cloud- based analytics engine is encoded in JavaScript Object Notation (JSON), Hypertext Markup Language (HTML), and/or Extensible Markup Language (XML) (visualization data is retrieved via JSON, HTML, or XML, para. 0060).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker, Sun, Street, and Braghin before him at the time of filing, to modify the update as disclosed by Duncker to include the data formats as taught by Braghin.
One of ordinary skill in the art would be motivated to modify the update of Duncker to include the data formats of Braghin because Duncker does not disclose how the update data is formatted, and Braghin provides a common and well-known method of formatting the data.

In reference to claim 18, Duncker, Sun, and Street do not explicitly teach the system of claim 1, wherein the scripting engine include the first programming code associated with the software widget and a third programming code associated with another software widget.
Braghin teaches the method of claim 11, wherein the scripting engine include the first programming code associated with the software widget and a third programming code associated with another software widget (plurality of visualization libraries can be associated with different languages, para. 0048), wherein the scripting engine is further configured to select for execution, based at least on the request to load the data story that includes the software widget but not the other software widget, the first programming code and not the third programming code (if a particular widget is not to be updated, it isn’t run, para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Duncker, Sun, Street and Braghin before him at the time of filing, to modify the application as disclosed by Duncker to include the different widget codes as taught by Braghin.
One of ordinary skill in the art would be motivated to modify the application of Duncker to include the different widget codes of Braghin because it would make the application compatible with more languages and visualizations.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Applicant argues that Street does not teach a first thread that retrieves data while simultaneously a second thread processes user events and renders the interface. The Examiner respectfully disagrees. Main reference Duncker teaches visualizations with Javascript code (Duncker, para. 0049), and that the code is used to make calls to retrieve data (Duncker, para. 0061-67, 0081-85). Street teaches that in a single-threaded web application, opeartions like “network access or database queries will block the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174